 
Exhibit 10.30

[bankofamerica1.jpg]LOAN SALE AGREEMENT
 
This LOAN SALE AGREEMENT (this "Agreement"), dated this 12 day of October 2010
(the "Effective Date"), is by and between Bank of America, N.A., a national
banking association, successor in interest by merger with LaSalle Bank Midwest,
N.A., whose address is 2600 West Big Beaver, Troy, Michigan ("Seller") and
Detroit Behavioral Institute, Inc., a Massachusetts corporation, whose address
is 200 Lake Street, Suite 102, Peabody, Massachusetts ("Buyer").
 
RECITALS
 
A.           Seller is the owner and holder of the loan documents identified in
the Assignment and Transfer of Note and Liens attached as Schedule I-A hereto
(each, a "Loan Document" and collectively, the "Loan Documents"), all such Loan
Documents relating to the loan(s) identified on Schedule II hereto
(collectively  "Loans").
 
B.           Buyer has offered to purchase from Seller, and Seller has agreed to
sell, without recourse, to Buyer, all of Seller's right, title and interest in,
to and under the Loan Documents, subject to the terms and conditions contained
herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises herein contained and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer (the "Parties") agree as follows:
 
1.           Purchase and Sale of Loans.   Subject to and in accordance with the
terms and conditions of this Agreement, Seller hereby agrees to sell, assign,
transfer and convey, without recourse, to Buyer on a date mutually agreeable to
the Seller and Buyer which is on or before fifteen (15) days after the
Feasibility Period or on such other date as Seller and Buyer may agree to in
writing (the “Closing Date”), and Buyer hereby agrees to purchase, accept and
assume on the Closing Date, all rights, titles, obligations and interests of
Seller, as of the Closing Date, in, to and under the Loans.  Simultaneously with
the execution of this Agreement, Buyer shall deposit with Seller the amount of
$125,000.00 as an earnest money deposit payment in immediately available funds
(the “Deposit”).  Seller shall hold the Deposit and shall apply and/or disburse
it in accordance with the provisions of this Agreement.  Seller may commingle
the Deposit with its other funds. Buyer shall not be entitled to receive, and
Seller shall not be required to pay, directly or indirectly, any interest or
other earnings accrued on the Deposit.
 
    2.             Closing/Payment of Purchase Price.  The closing shall occur
on the Closing Date.  As the purchase price for the Loans, Buyer shall pay to
Seller the sum of $1,250,000.00 (the “Purchase Price”). Notwithstanding the
above, the Purchase Price shall be reduced by an amount equal to 82% of all
amounts received by Seller under Commercial Real Estate Lease Agreement by and
between Andrew G. McLemore, Sr. as Successor Trustee of the Dorothy E. McLeomore
Agreement of Trust and the Detroit Behavioral Institute, Inc. dated as of June
4, 2008 (the "Lease Agreement) after September 29, 2010 and retained by
Seller.   On the Closing Date, Seller shall apply the Deposit as a partial
payment of the Purchase Price and Buyer shall pay the balance of the Purchase
Price to Seller in immediately available funds by wire transfer in accordance
with the wire instructions contained on Schedule III attached hereto (the “Wire
Instructions”).
 
 
 
25

--------------------------------------------------------------------------------

 
2.1 Conveyance.  Upon receipt of the Purchase Price, Seller shall sell, assign,
transfer and convey the Loans and all claims related thereto to Buyer without
representation, warranty or recourse, all in accordance with and subject to the
provisions of this Agreement.
 
2.2 Delivery of Certain Documents.  On the Closing Date, Seller shall deliver to
Buyer, at Seller’s expense, the following:
 
(i)   
 
the original Notes or, if Seller is unable to locate the original of any one of
the Notes, a lost note affidavit in respect of each such Note which contains a
copy of the Note in question and certifies (each such certification, a “Lost
Note Certification”) to the completeness and accuracy of the copy;

 
  (ii)  
  
originals or copies of all guaranty agreements relating to the Loans;

 
      (iii) 
 
originals or copies of all Collateral Documents;

 
     (iv) 
 
originals or copies of all Forbearance Agreements, Warrants of Attorney, Consent
Judgments and other documents supporting any Forbearance Agreement; and

 
  (v)  
   
executed assignments of the Notes and Mortgages in substantially the forms
attached hereto as Schedules I-A and I-B respectively and to the extent
assignable, any title insurance policies.

 
       As used in this Agreement, the following terms shall have the following
meanings:
 
·  
“Business Day” shall mean any day other than a Saturday, Sunday or United States
national holiday.

 
·  
“Collateral” shall mean property securing the Loans.

 
·  
“Collateral Documents” shall mean (i) the Mortgages, (ii) any assignments of
leases and rents, security agreements, other agreements that establish Seller’s
rights in Collateral, (iii) related filed or recorded financing statements, and
(iv) any existing title insurance policies that purport to insure the liens of
any of the Mortgages.

 
·  
“Mortgages” shall mean mortgages, deeds of trust or similar instruments securing
the Notes.

 
·  
“Mortgaged Property” shall mean the real property subject to the Mortgages.

 
·  
“Notes” shall mean the promissory notes or other instruments that evidence
indebtedness in respect of the Loans.

 
 
Loan Sale Agreement
Page 2 of 15
 
26

--------------------------------------------------------------------------------

 
2.3 Limitation on Assets Sold. Notwithstanding anything to the contrary
contained herein, consistent with the provisions of Section 2.4 below, Buyer
acknowledges and agrees that Seller is not assigning, transferring or otherwise
providing to Buyer any rights in or to anything other than the Loans and the
documents and items specified in Section 2.2 above.  In that regard, Buyer
acknowledges that it is not acquiring any rights in any other commercial loans,
banking services or other financial products or services now or at any time
offered by Seller to any Obligor, (“Unrelated Products”) or any rights of Seller
in any such Unrelated Product. As used in this Agreement, the term “Obligor”
shall mean, collectively, the maker(s) and any co-maker(s) of the Notes and any
guarantor, surety or other primary, secondary or other party obligated with
respect to the Loans or any payments or performance obligation in connection
therewith, and any other party who has granted Collateral for, or whose property
or any part thereof is subject to any encumbrance securing, the Loans or any
performance or payment obligation in connection therewith.
 
2.4 No other Assets Purchased.  Buyer understands and agrees that it will be
purchasing only the Loans specified in this Agreement, and Buyer will acquire no
other interest in any other business relationship which Seller has or may have
with any Obligor or any other customer of either Seller or its
Affiliates.  Buyer further understands and agrees that Seller and its Affiliates
are retaining any and all rights arising prior to the Closing Date under any
indemnification or reimbursement provisions contained in the Notes or the
Collateral Documents.  For the purposes of this Agreement, the term “Affiliates”
means, with respect to any Person, any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person, or a director, officer, joint venturer, or
other partner, or member of such Person.  For purposes of this Agreement, the
term “Person” means, any individual, partnership, joint venture, corporation,
trust, limited liability company, unincorporated organization, government, or
other entity.   
 
2.5 Taxes, Fees, Etc.  Buyer shall pay all transfer, filing and recording fees,
taxes, costs and expenses, and any applicable documentary taxes, required to be
paid by either Seller or Buyer in connection with the transactions contemplated
hereby, and Buyer hereby agrees to indemnify and hold Seller harmless from and
against any and all claims, liability, costs and expenses arising out of or in
connection with the failure of Buyer to pay any such amount on a timely
basis.  Seller shall be entitled to require the payment of any such fees, taxes,
costs and expenses at or prior to the closing and as a condition thereof.
 
2.6 Payments Prior to the Closing Date.  From time to time before the Closing
Date, Seller may receive Collections (as such term is hereinafter defined) in
relation to the Loans. Buyer agrees that any such pre-closing date Collections
are the sole property of Seller. For purposes of this Agreement, the term
“Collections” shall mean all payments, proceeds and/or awards, actually received
by Seller, in cash, including checks which have been reduced to good funds, for
application to the outstanding balance due under the Loans.
 
2.7 Payments Subsequent to the Closing Date.  From time to time after the
Closing Date, Seller shall pay to Buyer the net amount of any Collections
received by Seller on or after the Closing Date (to the extent collected in good
funds by Seller and not returned by Seller to the Obligor, as such term is
hereinafter defined) which have not already so paid to Buyer or any other party,
but only after all payments due to Seller from Buyer in connection with the sale
of the Loans have been paid to Seller, including, without limitation, any costs
and expenses related to any Collections.
 
Loan Sale Agreement
Page 3 of 15
 
27

--------------------------------------------------------------------------------

 
3.           Limitation on Seller's Representations and Warranties.  Except as
provided herein, Seller makes no representation or warranty, express or implied,
to Buyer or any other person with respect to the Loans or any Loan Document, or
any other matter with respect to the Loans or any Loan Document.  Specifically,
and not as a limitation of any other provision hereof, Seller makes no
representation or warranty, express or implied, to Buyer or any other person
with respect to the condition (financial or otherwise) of Obligors or any other
person; the existence or nature of any asset or liability of Obligors; the
ability of Obligors or any other person to perform its obligations under the
Loan Documents; the existence, perfection or priority of any lien securing
performance under the Loan Documents; the validity or enforceability of the
Loans or any of the Loan Documents; or the effect of this Agreement upon the
rights of Buyer or any other person under any Loan Document.  Buyer hereby
acknowledges and agrees that the Loan Documents are purchased and sold on an "AS
IS" “WHERE-IS” basis, without recourse.  The terms and conditions set forth
herein are the result of arm's-length bargaining between parties familiar with
transactions of this nature.  The price, terms and conditions reflect the fact
that except for the representations and warranties of Seller, as set forth
below, Buyer shall have the benefit of, and is relying upon, no statements,
representations or warranties, express or implied, made by or enforceable
directly against Seller or Seller's affiliates or the officers, employees,
consultants, appraisers, attorneys and agents of each.
 
4.           Buyer's Representations and Warranties.  Buyer hereby represents
and warrants to Seller, and agrees, that on the Closing Date:
 
4.1           Buyer is duly formed or organized, validly existing and in good
standing under the laws of the jurisdiction of its formation or organization,
and is registered or qualified to conduct business in all other jurisdictions in
which the failure to be so registered or qualified would materially and
adversely affect the ability of Buyer to perform its obligations hereunder.
 
4.2           Buyer has all right, power, legal capacity and authority to
execute and deliver this Agreement and to perform hereunder and under any other
agreement or document that Buyer may execute and deliver in connection
herewith.  Buyer’s execution of this Agreement and its performance of its
obligations hereunder are not subject to any further approval, vote or
contingency from any person or committee.
 
4.3           The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement do not and will
not (i) violate any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to Buyer
or any property of Buyer, (ii) result in a breach or constitute a default under
any agreement to which Buyer is subject, or (iii) require any authorizations,
consents, approvals, licenses, exemptions from or filings or registrations with
any state, commonwealth, federal, foreign, territorial, regulatory, or other
governmental department, commission, board, bureau, agency or instrumentality.
 
4.4           There is no pending or threatened litigation, administrative
ruling or investigation by and federal or state agency having jurisdiction over
Buyer which, if determined adversely to Buyer, would have a material adverse
affect on Seller’s execution, delivery or enforceability of this Agreement.
 
4.5           Buyer does not believe, nor does it have any cause or reason to
believe, that it cannot perform each and every covenant contained in this
Agreement. Buyer is solvent and the purchase of the Loans will not cause Buyer
to become insolvent.  Buyer has now and will have as of the Closing Date
sufficient liquid assets, capital and net worth to meet its obligations and to
pay the Purchase Price without any financing or other contingencies.
 
Loan Sale Agreement
Page 4 of 15
 
28

--------------------------------------------------------------------------------

4.6           Buyer has made such examination, review and investigation of
Obligors, and of the facts and circumstances necessary to evaluate Obligors, as
Buyer has deemed necessary or appropriate.
 
4.7           Buyer has received copies of each of the Loan Documents and has
made such examination, review and investigation of the Loans, the Loan Documents
and the property securing the Loans, if any ("Property") and of the related
facts and circumstances necessary to evaluate the Loans, the Loan Documents and
the Property as Buyer has deemed necessary or appropriate.
 
4.8           Except for those explicitly provided herein, Buyer has not relied
on any statement, representation or warranty, express or implied, of Seller or
any of Seller’s officers, employees, consultants, appraisers, attorneys or
agents, regarding Obligors, the Loans, the collectability of the Loans, the Loan
Documents or the Property.  Buyer has made its own independent evaluation and
credit analysis of Obligors, the Loans, the collectability of the Loans, the
Loan Documents and the Property.
 
4.9           Buyer acknowledges that (i) Seller is not responsible for any
statement, representation or warranty of Obligors, of any person acting or
purporting to act on behalf of Obligors, or contained in any Loan Document, (ii)
Seller has made available to Buyer copies or originals of the Loan Documents,
(iii) Buyer possesses such information as Buyer deems necessary or appropriate
in order for Buyer to evaluate Obligors, and (iv) there may exist at this time
various events of default under the Loan Documents, including, but not limited
to, default in the payments required thereunder.
 
4.10           Buyer is acquiring the Loans for its own account and not with a
view to, or for sale in connection with, any public distribution thereof, and
Buyer has no present intention of making any distribution of the Loans or any
Loan Documents in a manner which would violate any applicable securities or
banking laws.
 
4.11           This Agreement constitutes the legal, valid and binding
obligation of Buyer enforceable against Buyer in accordance with its terms and
is entered into voluntarily by Buyer.  The transaction represented hereby is an
arms-length transaction for fair value.
 
4.12           No broker or other party entitled to a commission is involved in
connection with this transaction.
 
4.13          Buyer has not violated any of the terms of the confidentiality
agreement executed by and between Buyer and Seller dated June 15, 2010, as
amended (“Confidentiality Agreement”).  At no time has Buyer or any of its
representatives or agents communicated with any Obligor or any of its
representatives or agents regarding the Loans.  Buyer has no affiliation with,
any ownership interest in, or agreement with the Obligor or any of its
representatives or agents regarding the Loans.
 
5.           Seller's Representations and Warranties.  Seller hereby represents
and warrants to Buyer, and agrees, that:
 
       5.1           Seller is the sole legal and beneficial owner and holder of
the Loan Documents.  Except as may be evidenced by the Loan Documents Seller (i)
has not assigned or otherwise transferred to any third party any rights with
respect to the Loans or any rights to the indebtedness represented by the Loan
Documents or any rights to the collateral securing the Loans and (ii) has not
released any collateral securing the Loans or modified or terminated its
security interest in such collateral
 
     
Loan Sale Agreement
Page 5 of 15
 
29

--------------------------------------------------------------------------------

5.2           Seller has all right, power, legal capacity and authority to
execute and deliver this Agreement and to perform hereunder and under each other
agreement that Seller may execute and deliver in connection herewith.
 
5.3           The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement do not and will
not (i) violate any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Seller or any property of Seller, (ii) result in a breach or constitute a
default under any agreement to which Seller is subject, or (iii) require any
authorizations, consents, approvals, licenses, exemptions from or filings or
registrations with any state, commonwealth, federal, foreign, territorial,
regulatory, or other governmental department, commission, board, bureau, agency
or instrumentality.
 
5.4           This Agreement constitutes the legal, valid and binding obligation
of Seller enforceable against Seller in accordance with its terms and is entered
into voluntarily by Seller.  The transaction represented hereby is an
arms-length transaction for fair value.
 
5.5           As of September 29, 2010, according to Seller’s books and records,
but without representations or warranties as to the accuracy of the Seller’s
books and records: (1) under the Trust Loan (as defined in Schedule II) the
total outstanding principal balance is $1,198,382.51, and the total accrued and
unpaid interest and late charges is $6,158.31, (2) under the McLemore Loan (as
defined in Schedule II): the total principal balance is $238,621.98, and the
total accrued and unpaid interest and late charges is $22,987.61. There may also
be a prepayment fee due of $12,716.56 and attorney fees of 5,568.30 as to the
Trust Loan and attorney fees of $2,625.00 as to the McLemore Loan. Seller makes
no representation or warranty as to the accuracy or collectability of the
prepayment fee or attorney fees notwithstanding the placement of those amounts
in this section.  Notwithstanding anything contained herein, the Purchase Price
is defined in Section 2 above.
 
6.             Conditions to Closing.
 
6.1   Conditions to Obligations of Buyer.  The obligations of Buyer under this
Agreement are subject to the satisfaction (or, if applicable, waiver in the sole
discretion of Buyer, except that Section 6.1.3 cannot be waived) on and as of
the Closing Date, of each of the following conditions:
 

   6.1.1 All of the covenants and other agreements required by this Agreement to
be complied with and performed by Seller shall have been duly complied with and
performed in all material respects.              6.1.2  The representations and
warranties made by Seller in Section 5 hereof shall have been true and correct
in all material respects as of the Effective Date and shall be true and correct
in all material respects on and as of the Closing Date.               6.1.3 The
Loans shall not have been paid in full prior to the Closing Date.  However, if
the Loans are paid prior to Closing, then Buyer shall receive a return of its
Deposit in full satisfaction of this Agreement (obligations arising under the
Confidentiality Agreement shall survive such termination and remain in full
force and effect.           6.1.4 Completion of an environmental review to the
satisfaction of Buyer.         

 
      
                  
 
Loan Sale Agreement
Page 6 of 15
 
30

--------------------------------------------------------------------------------

 
    6.2  Conditions to Obligations of Seller.  The obligations of Seller under
this Agreement are subject to the satisfaction (or, if applicable, waiver in the
sole discretion of Seller, except that
 Section 6.2.3 cannot be waived) on and as of the Closing Date, of each of the
following conditions:
 
 
6.2.1 All of the covenants and agreements required by this Agreement to be
complied with and performed by Buyer shall have been duly complied with and
performed in all material respects.
 
6.2.2 The representations and warranties made by Buyer herein or in any
certificate or other document delivered pursuant to the provisions hereof or in
connection with the transactions contemplated hereby shall be true and correct
in all material respects when made and as of the Closing Date.
 
6.2.3 The Loans shall not have been paid in full prior to the Closing Date.
 
6.2.4 Seller shall have received the Purchase Price.
 
6.2.5 Obligor has not commenced or threatened to commence any action against
Seller related to the Loans.
 
7.           Inspection Rights/Environmental Matters.
 
7.1           Buyer expressly acknowledges that there may be certain
environmental issues and/or risks with respect to the Property described in the
Loan Documents as securing the Loans (together with all buildings, structures
and improvements situated thereon. Buyer has been expressly advised by Seller to
conduct an independent investigation and inspection of the Property utilizing
such experts as Buyer deems to be necessary in order to make an independent
assessment of all environmental liability and risk with respect to the Property.
 
7.2           It is Buyer's sole responsibility to investigate, to its
satisfaction, the past, present and future environmental condition of the
Property and any real property adjacent to or in the vicinity of the
Property.  It is Buyer's sole responsibility to take whatever action Buyer deems
necessary to protect its interests after the Closing Date with respect to
Buyer's potential liability for any present or future hazardous materials
contamination and environmental impairment of the Property and any real property
adjacent to or in the vicinity of the Property or any claims for personal injury
or property damage as a result thereof.
 
7.3           For the period commencing on the Effective Date and ending the
later of thirty (30) (30) days after the Effective Date or on such other date as
Seller and Buyer shall mutually agree to in writing (the “Feasibility Period”),
Seller shall provide Buyer with an opportunity to review copies or originals of
items of the following character that Seller is able to locate in its files:
documents evidencing and securing the Loans, appraisals and environmental
reports and all other relevant documents requested by Buyer. Buyer acknowledges
and agrees that Seller does not make any representations or warranties regarding
the accuracy of any appraisals, environmental reports or other information
relating to the Mortgaged Property. Further Buyer agrees that Seller has no
obligation to provide access to the Mortgaged Property to Buyer and Buyer agrees
to obtain its own access.
 
Loan Sale Agreement
Page 7 of 15
 
31

--------------------------------------------------------------------------------

 
In the event that any of the Mortgaged Property, or the Notes, or the Collateral
Documents are unsatisfactory to Buyer for any reason, Buyer may terminate this
Agreement by sending a written notice of termination to Seller prior to five
p.m. (5:00 p.m. Eastern Standard Time) on the last day of the Feasibility
Period.  In the event Buyer terminates this Agreement, the Deposit shall be
returned by Seller to Buyer, and thereupon each of Buyer and Seller shall be
relieved of all further obligations under this Agreement (obligations arising
under the Confidentiality Agreement shall survive such termination and remain in
full force and effect) and this Agreement shall otherwise become null and void.
 
7.4           Except as provided in this Agreement, Seller makes no
representation or warranty and expressly disclaims all implied warranties
regarding: the past, present or future environmental condition, impairment, or
hazard materials contamination of the Property and any real property adjacent to
or in the vicinity of the Property and any human health issues or concerns; any
local, state or federal government actions or proceedings regarding the
hazardous materials contamination or environmental impairment of the Property or
any real property adjacent to or in the vicinity of the Property; the cost of
remediating or otherwise removing or eliminating any hazardous materials or
environmental impairment of the Property or any real property adjacent to or in
the vicinity of the Property; whether any tenants of the Property or owners,
users or tenants of any real property adjacent to or in the vicinity of the
Property have any claims or have suffered any damages, for personal injury or
property damage, as a direct or indirect result of the hazardous materials
contamination and environmental impairment of the Property; and, any existing
building code violations present on the Property.
 
8.           Rescinded, Avoided or Returned Payments.   Buyer agrees that, if
any transfer or payment made to Seller by Obligors  or any other obligor prior
to the Effective Date of this Agreement in respect of any obligation under the
Loan Documents is, in whole or in part, rescinded, voided, or must otherwise be
returned by Seller in connection with any bankruptcy, reorganization,
receivership, insolvency, or other similar proceedings with respect to any of
the Obligors (each such rescinded, voided, or otherwise returned amount of each
such transfer or payment being referred to herein plus any and all attorney fees
associated with the defense of such payment as the "Returned Payment Amount"),
then, no later than ninety (90) days after receipt of notice in writing from
Seller specifying such Returned Payment Amount and requesting Buyer to purchase
Seller's claims against the Obligors or any obligor for such Returned Payment
Amount, Buyer shall purchase from Seller such claim for such Returned Payment
Amount for cash in an amount equal to one hundred percent (100%) of such
Returned Payment Amount, with such amounts to be paid to seller by wire transfer
of immediately available funds.  Seller shall assign such claim to Buyer without
recourse, representation or warranty of any kind, against receipt of such funds
from Buyer.  Seller agrees to provide Buyer with notice of any Returned Payment
Amount promptly after any officers responsible for this account obtain knowledge
thereof.  Buyer shall defend, at its own cost and expense, the rescission of any
such transfer or payment during the ninety (90) days after the Buyer's receipt
of such notice from Seller and ending on the date of such purchase as required
under 17:1; however, if Seller defends such an action than Buyer shall reimburse
Seller for its reasonable attorney fees and expenses as required under Section
17.1.
 
If Buyer does not purchase the Returned Payment Amount prior to the deadline to
file claims in connection to any proceeding, including bankruptcy, than Buyer
will cooperate with Seller to facilitate the filing of a claim by or on behalf
of Seller to recover the disgorged amount. Buyer and Seller acknowledge that
notwithstanding anything to the contrary in this Agreement, Seller shall be
entitled to any and all proceeds resulting from any such claim unless and until
Buyer pays the full purchase price for the Returned Payment Amount.
 
Loan Sale Agreement
Page 8 of 15
 
32

--------------------------------------------------------------------------------

9.           Further Actions.   Seller and Buyer hereby covenant and agree to
execute and deliver all such documents and to take all such further actions as
any of them may reasonably deem necessary from time to time to carry out the
intent and purpose of this Agreement and to consummate the transactions
contemplated hereby.
 
10.           Governing Law/Venue.  This Agreement and all documents executed in
connection herewith shall be deemed contracts made under the laws of the State
of Michigan and shall be construed and enforced in accordance with and governed
by such laws.  Buyer consents to jurisdiction in the federal or state courts
situated in Wayne County, Michigan.
 
11.            Claims Against Seller.  Buyer agrees that no claim may be made by
Buyer against Seller or its shareholders, directors, officers, employees,
attorneys or agents for any punitive, special, incidental, exemplary indirect or
consequential damages related to any breach or wrongful conduct (whether the
claim therefore is based on contract, tort or duty imposed by law) in connection
with, arising out of or in any way related to the transactions contemplated and
relationship established by this Agreement, any other document executed in
connection herewith, the Loan or any of the  Loan Documents, or any act,
omission or event occurring in connection therewith.  Buyer hereby irrevocably
waives, releases and agrees not to bring a claim for any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.  In
addition, notwithstanding anything to the contrary contained in this Agreement,
as a specifically bargained for inducement for Seller to enter into this
Agreement, Buyer expressly agrees that, to the fullest extent permitted by law,
Seller’s aggregate liability to Buyer in respect of any and all matters arising
out of this Agreement, including without limitation, any one or more claimed
breaches of this Agreement by Seller, shall in no event exceed the amount of the
money actually received by Seller from Buyer pursuant to this Agreement.
 
12.           Release/Indemnity.
 
12.1           Buyer, as an inducement to Seller to sell the Loans to Buyer and
to enter into this Agreement, hereby releases, remises, acquits and forever
discharges Seller, together with its respective employees, agents,
representatives, consultants, attorneys, fiduciaries, servants, officers,
trustees, members, directors, partners, predecessors, successors and assigns,
subsidiary entities, parent entities, and related business divisions (all of the
foregoing hereinafter called the "Released Parties"), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses (including reasonable attorneys'
fees) of any and every character, known or unknown, direct and/or indirect, at
law or in equity, of whatsoever kind or nature, whether heretofore or hereafter
accruing, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date hereof, and
in any way directly or indirectly arising out of or in any way connected to this
Agreement, the Loans or any of the loan documents evidencing or securing the
Loans, or any of the transactions associated therewith (except those caused by
Seller’s gross negligence or willful misconduct).
 
12.2           Buyer and the Buyer’s successor and assigns hereby jointly and
severally indemnify and hold the Seller and its affiliates and their respective
officers, employees, consultants, appraisers, attorneys and agents ("Indemnified
Parties"), harmless from and against any and all (except those caused by
Seller’s gross negligence or willful misconduct) liabilities, claims, actions or
causes of action, assessments, losses, fines, penalties, costs, losses, damages
and expenses, including attorney’s fees (including, without limitation,
contingency or similar fee arrangements) and expert witness fees, sustained or
incurred by Indemnified Parties as a result of, or arising out of, or by virtue
of: (a) the debt relationship evidenced by the Loan Documents; (b) the
inaccuracy of any representation or warranty made by the Buyer to the Seller
herein;  (c) a breach by the Buyer of any covenant of this Agreement to be
performed by the Buyer;  (d) any and all liabilities arising out of any claim
based upon breach of contract or the tortious or unlawful acts or omissions of
the Buyer in regard to the Loans; or (e) any and all liabilities arising out of
any claim made by any person, organization or association against the Seller
with respect to the Loans.  The Seller may, in its sole discretion, defend any
such claim or cause of action brought or asserted against the Seller arising out
of any of the foregoing set forth in subsections (a)-(e) of this Section at the
expense of the Buyer, with counsel designated by Seller and to the exclusion of
the Buyer.  Alternatively, the Seller may call upon the Buyer to defend any such
action at the Buyer’s sole cost and expense.  The Seller may, in the Seller’s
reasonable sole and exclusive discretion, adjust, settle, or compromise any such
Claim or cause of action made upon or brought against the Seller, and the Buyer
shall indemnify the Seller for any such amounts adjusted, settled or
compromised, as well as all costs and expenses, including attorneys’ fees,
(including without limitation, contingency or similar fee arrangements) incurred
in connection therewith.  The Buyer acknowledges and agrees that the Buyer’s
liability and obligations hereunder are unconditional, unlimited and shall
continue in full force and effect at all times hereafter, including, without
limitation, following any subsequent assignment by the Buyer of the Loan
Documents, or any of them, unless specifically terminated in writing by a duly
authorized officer of the Seller.
 
Loan Sale Agreement
Page 9 of 15
 
33

--------------------------------------------------------------------------------

 
12.3           The Buyer will not violate any laws, rules or regulations
relating to unfair credit collection practices in connection with the Loan
Documents.  The Buyer hereby indemnifies the Seller and agrees to hold the
Seller harmless from and against any and all claims, demands, losses, damages,
penalties, fines, forfeitures, judgments, legal fees and any other costs, fees,
and expenses incurred by the Seller as a result of any claim, demand or
assertion that, after the Effective Date, the Seller was in any way involved in
or had in any way authorized any unlawful collection practices in connection
with the Loan Documents.
 
13.           Confidentiality.  Except for any written agreement of
confidentiality between Seller and Buyer which shall survive the consummation of
the transactions contemplated hereby, this Agreement and those documents
executed in connection herewith set forth the entire agreement and understanding
of the Parties hereto, and supersedes all prior agreements and understandings
between the Parties hereto with respect to the transactions contemplated
hereby.  This Agreement shall be binding on, and inure to the benefit of, the
Parties hereto and their successors and assigns.
 
14.           Notices.    All notices hereunder shall be in writing to the
address or addresses set forth below and will be deemed to have been given as of
the date delivered or telecopied, or if by overnight courier service, the day
after delivery to such service if overnight delivery is so designated, or if
mailed by registered or certified mail, return receipt requested, the third
business day after being so mailed.
 
WAIVER OF JURY TRIAL.    TO THE FULLEST EXTENT LEGALLY PERMISSIBLE, THE PARTIES
HERETO WAIVE TRIAL BY JURY IN RESPECT OF ANY CLAIM, DISPUTE OR ACTION ARISING
OUT OF, RELATED OR PERTAINING TO THIS AGREEMENT, THE LOANS, THE LOAN DOCUMENTS
OR THE PROPERTY.  THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE AND
EACH PARTY HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE
BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO
IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT.  EACH PARTY IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER OF JURY TRIAL.  BUYER REPRESENTS AND WARRANTS THAT IT
HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
 
Loan Sale Agreement
Page 10 of 15
 
34

--------------------------------------------------------------------------------

                15.           Tax Reporting.  On the Closing Date of this
Agreement, Seller shall be relieved of, and Buyer shall assume all
responsibility for, any tax reporting required with respect to the Loans,
including, without limitation, any reporting which may be required with respect
to debt forgiveness.
 
16.           Assumption of Obligations.  The Buyer agrees to be bound, after
the Closing Date of this Agreement, by the terms of the Loan Documents and
hereby assumes, as of the Closing Date, all obligations of the Seller
thereunder, including but not limited to loan administration and servicing
obligations.
 
17.           Buyer’s Duties Regarding Pending Litigation.
 
17.1           If one or both of the Loans are  the subject of any type of
pending litigation, including without limitation, any bankruptcy proceeding of
any of the Obligors, then the Buyer shall notify the Seller in writing, after
the Closing Date, of the name of the attorney selected by the Buyer to represent
the Buyer’s interest in such litigation or bankruptcy proceeding.  The Buyer
shall, immediately after the Closing Date, notify the Clerk of the Court and all
counsel of record that the Loan Documents relating to the Loans were assigned by
the Seller to the Buyer.  The Buyer shall have the Buyer’s attorney file
appropriate pleadings with the Court (including, without limitation, if
applicable, a proof of claim) immediately after the Closing, substituting the
Buyer’s attorney for the Seller’s attorney and also removing the Seller as a
party to the litigation and substituting the Buyer as the real party in
interest, all pursuant to forms and filings as prescribed by the rules of the
applicable Court.  Copies of all such notices and pleadings will be provided by
the Buyer to the Seller and the Seller’s attorney in the subject litigation or
bankruptcy proceeding promptly upon the sending or filing thereof.  In the event
the Buyer is unsuccessful in substituting, or does not substitute, the Buyer’s
attorney for the Seller’s attorney, or in removing the Seller as a party in
interest, then the Buyer agrees to reimburse the Seller, upon demand, for the
Seller’s continued reasonable legal expenses in such litigation or bankruptcy
proceeding, after closing of the within Agreement.  The Buyer shall reimburse
the Seller for all legal fees and expenses reasonably incurred subsequent to the
Closing Date in connection with such litigation or bankruptcy proceeding,
irrespective of whether such legal fees are incurred with legal counsel
performing services on an hourly basis, pursuant to a contingency or similar fee
arrangement or otherwise.
 
17.2           Should the Buyer reach a resolution of a Loan with the Obligors
through litigation, stipulated judgment, or otherwise, at such time, the Buyer
shall obtain from such Obligors a complete release of liability of and covenant
not to sue the Seller, and its affiliates, and their respective, officers,
shareholders, directors, employees, agents and attorneys.
 
17.3           All pleadings filed by Buyer in any matter related to the Loan
Documents, must comply with all applicable State and Federal laws, rules and
regulations (including, but not limited to, the Gramm-Leach-Bliley Act; 15 USC
6801 et. seq.) regarding the prohibition on disclosure of non-public financial
information.
 
18.           Section intentionally left blank.
 
19.           Miscellaneous Provisions.
Loan Sale Agreement
Page 11 of 15
 
35

--------------------------------------------------------------------------------

 
19.1           This Agreement may be signed in counterparts, each of which shall
be an original and each of which taken together shall constitute one agreement.
 
19.2           This Agreement may not be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.
 
19.3           This Agreement shall be valid and binding when executed by the
Buyer and the original or facsimile thereof is received and accepted by the
Seller.  The executed Agreement may be sent via facsimile to the facsimile
numbers set forth in the signature blocks below.  Facsimile signatures shall be
deemed valid and binding to the same extent as an original signature.
 
19.4           The agreements, representations and warranties of the Parties
contained herein shall survive the consummation of the transactions contemplated
hereby.
 
19.5           This Agreement shall be binding upon, inure to the benefit of,
and be enforceable by the Parties hereto, their respective successors and
assigns.  No other person or entity shall be entitled to claim any right or
benefit hereunder, including, without limitation, the status of a third party
beneficiary hereunder.
 
19.6           This Agreement, and any assignments or other documents executed
in connection with this Agreement, are intended by the Parties as the final
expression of their agreement and, therefore, incorporate all negotiations of
the Parties hereto and are the entire agreement of the Parties hereto.  The
Parties hereto acknowledge that they are relying on no written or oral
agreement, representation, warranty, or understanding of any kind.
 
19.7           In case any provision in this Agreement shall be invalid, illegal
or unenforceable, such provision shall be severable from the remainder of this
Agreement and the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
19.8           This Agreement may not be amended, waived or modified in any
manner without the prior written consent of the party against whom the
amendment, waiver, or modification is sought to be enforced.
 
19.9           Each party shall bear their own costs and expenses incurred in
negotiating, closing and carrying out the transactions contemplated by this
Agreement.
 
19.10           The terms and conditions set forth in this Agreement are the
product of joint draftsmanship by all Parties, each being represented by legal
counsel of their choice in connection with this Agreement, and any ambiguities
in this Agreement or any documentation prepared pursuant to or in connection
with this Agreement shall not be construed against any of the Parties because of
draftsmanship.
 
19.11           In the event any party to this Agreement institutes legal
proceedings in connection with, or for the enforcement of this Agreement or any
provision hereof, the prevailing party shall be entitled to recover from the
losing party its costs and expenses, including reasonable attorneys’ fees, at
both trial and appellate levels and in any bankruptcy proceeding.
 
19.12           Section titles, headings to sections and any table of contents
are inserted for convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation hereof. The Schedule and
Attachments referred to herein shall be construed with and as an integral part
of this Agreement to the same extent as if they were set forth verbatim herein.
The parties acknowledge that each party and its counsel have reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation, construction and enforcement of this Agreement
or any amendment, Attachment, Schedule or Exhibit hereto.
 
Loan Sale Agreement
Page 12 of 15
 
36

--------------------------------------------------------------------------------

19.13           The parties’ relationship is that of Buyer and Seller; the
parties are not partners or joint ventures and neither party has any authority
to represent, obligate or bind the other with respect to the third party.
 
19.14           Buyer acknowledges that it will acquire confidential information
from Seller that may include “nonpublic personal information” as that term is
defined in 15 U.S.C. 6809 concerning customers and agrees that it will not use
nor disclose any such confidential information except for the purposes
contemplated by this Agreement. Buyer shall maintain policies and procedures
designed to: (1) ensure the security and confidentiality of confidential
information; (2) protect against any anticipated threats, or hazards to the
security or integrity of confidential information; and (3) protect against
unauthorized access to or use of confidential information that could result in
substantial harm or inconvenience to any customer of Seller.
 
20.  
Events of Default; Remedies on Default.

 
         20.1   Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
 
20.1.1 Provided Seller is not in default herein, Buyer shall fail to pay, on the
Closing Date, the Purchase Price;
 
20.1.2 Any warranty or representation of Buyer or Seller proves to have been
false or misleading in any material respect when made (a “Breach”), and such
Breach is discovered prior to the Closing Date and written notice thereof is
provided to Buyer or Seller, as the case may be, prior to the Closing Date;
 
20.1.3 Prior to the Closing Date, Buyer or Seller shall suffer the appointment
of a receiver, trustee, custodian or similar fiduciary, or any petition for an
order for relief shall be filed against Buyer or Seller under the Bankruptcy
Code and such petition shall continue without being dismissed prior to the
Closing Date, or Buyer or Seller shall make an assignment for the benefit of
creditors, or any petition for an order for relief shall be filed by Buyer under
the Bankruptcy Code, or Buyer shall make any offer of settlement, extension or
composition to its unsecured creditors generally; or
 
20.1.4 Either Buyer or Seller shall fail to perform any of their respective
obligations required to be performed prior to the Closing Date under this
Agreement and (iii) and such failure is not cured within ten (10) Business Days
after receipt of notice of such default (which notice must be given prior to the
Closing Date) from the non-defaulting party (except that no notice or grace
period to cure shall be required to be given if the default is the failure to
timely close).
 
Loan Sale Agreement
Page 13 of 15
 
37

--------------------------------------------------------------------------------

 
20.2 Remedies.  After the occurrence of an Event of Default, the parties shall
have the following rights and remedies:
 
20.2.1 Seller Remedies.  In the event of a Buyer Event of Default, Seller shall,
be entitled to terminate this Agreement and receive and retain the Deposit as
liquidated damages (and Seller and Buyer acknowledge that Seller’s actual
damages in such event would be difficult or impossible to determine, and the
Deposit shall constitute a reasonable estimate of such damages and not a penalty
against Buyer) or require Buyer to specifically perform its obligation to
purchase the Loans, which remedy shall be chosen by Seller in its sole
discretion. Election of any remedy by Seller under this paragraph shall not be
construed to limit any of Seller’s rights with respect to the Confidentiality
Agreement or Buyer’s actions after the Closing Date.
 
20.2.2 Buyer Remedies. In the event of a Seller Event of Default, Buyer shall be
entitled to terminate this Agreement and recover the Deposit.  This shall be the
sole and exclusive remedy of Buyer for a Seller Event of Default.
 
IN WITNESS WHEREOF, the Parties have duly executed this Loan Sale Agreement as
of the Effective Date.
 
 

   Seller:            BANK OF AMERICA, N.A.                  By::  /s/ Nadege
Henry      Print Name: Nadege Henry      Its:  Vice President-Special Assets
Group      Address:  2600 Big Beaver Road, Troy, MI  48084      Telephone No.: 
(248) 631-0558      Facsimile No.:     (312) 453-2089                      
 By:  __________________________________________________           Print Name: 
___________________________________________       Its: 
__________________________________________________       Its: 
__________________________________________________          Address: 
______________________________________      Telephone No.:      Facsimile No.:
___________________________________            Buyer:          
 Detroit Behavioral Institute, Inc.,
 a Massachusetts Corporation
           By:  /s/ Alexander N. Luvall, Exec. V.P. for Bruce A. Shear  10/12  
   Name:  Bruce A. Shear      Title:  President and CEO      Address:  200 Lake
Street, Suite 102, Peabody, MA      Phone:  978-536-2777      Fax:  978-536-2677
 

 
                                                                                                 
                       
 
38
 

SCHEDULE I-A
 
 
ASSIGNMENT AND TRANSFER OF NOTE AND LIENS
 
BANK OF AMERICA, N.A, a national banking association, successor by merger to
LaSalle Bank National Association ("Assignor"), for good and valuable
consideration paid to Assignor by PHC of Michigan, Inc., a Massachusetts
corporation ("Assignee"), the receipt and sufficiency of which are hereby
acknowledged by Assignor, has TRANSFERRED, ASSIGNED, ENDORSED, GRANTED, CONVEYED
and DELIVERED, and does hereby TRANSFER, ASSIGN, ENDORSE, GRANT, CONVEY and
DELIVER to Assignee, and all of its right, title and interest in and to the
following Notes: (a) Promissory Note dated October 29, 2003 executed and
delivered by Andrew G. McLemore, Sr. in the face amount of $250,000; and (b)
Consolidated Promissory Note dated March 18, 2010 in the face amount of
$1,254,557.12, which Note consolidated, amended and restated the following
promissory notes: (i) dated March 30, 2007 in the face amount of $672,924.09;
(ii) dated April 20, 2007 in the face amount of $327,057.91; and (iii) dated
June 27, 2007 in the face amount of $450,000 each executed by the Dorothy E.
Trust U/T/A dated November 1, 1994 (collectively, “Notes”), and all indebtedness
now or hereafter evidenced thereby, together with the following (collectively,
the "Loan Documents"):
 
1.  
Business Loan Agreement dated October 29, 2003 executed by Andrew G. McLemore,
Sr.;

2.  
Forbearance Agreement dated May 22, 2009 executed by Andrew G. McLemore, Sr. and
Bank of America, N.A.;

3.  
Mortgage dated October 29, 2003 executed by Andrew G. McLemore, Sr. relating to
the property commonly known 892 West Boston Blvd., Detroit, Michigan 48202;

4.  
Guaranty dated February 26, 2010 executed by the Andrew G. McLemore, Sr. Trust
U/A/D November 1, 1994;

5.  
Guaranty dated February 26, 2010 executed by the Dorothy E. McLemore Trust U/T/A
Dated November 1, 1994;

6.  
Forbearance/Amendment Agreement dated February 26, 2010 executed by Andrew G.
McLemore, Sr., Dorothy E. McLemore Trust U/T/A Dated November 1, 1994, Andrew G.
McLemore Trust U/A/D November 1, 1994 and Bank of America;

7.  
Business Loan Agreement dated March 30, 2007 executed by the Dorothy E. McLemore
Trust U/T/A dated November 1, 1994;

8.  
Commercial Guaranty dated March 30, 2007 executed by Andrew G. McLemore, Sr.;

9.  
Commercial Guaranty dated April 20, 2007 executed by Andrew G. McLemore, Sr.;

10.  
Commercial Guaranty dated June 27, 2007 executed by Andrew G. McLemore, Sr.;

11.  
Commercial Guaranty dated March 30, 2007 executed by the Andrew G. McLemore
Trust U/A/D November 1, 1994;
 
 

 
39

--------------------------------------------------------------------------------

 
12.  
Commercial Guaranty dated April 20, 2007 executed by the Andrew G. McLemore
Trust U/A/D November 1, 1994;

13.  
Commercial Guaranty dated June 27, 2007 executed by the Andrew G. McLemore Trust
U/A/D November 1, 1994;

14.  
Reaffirmation of Guaranty executed by Andrew G. McLemore, Sr. and the Andrew G.
McLemore, Sr. Trust U/A/D November 1, 1994;

15.  
Mortgage dated March 30, 2007 executed by the Dorothy E. McLemore Trust U/T/A
dated November 1, 1994 as amended by the Mortgage Amendment Agreement dated
February 26, 2010 relating to the property commonly known as 3500 John R Rd.,
Detroit, Michigan 48201;

16.  
Mortgage dated April 20, 2007 executed by the Dorothy E. McLemore Trust U/T/A
dated November 1, 1994 relating to the property commonly known as 3500 John R
Rd., Detroit, Michigan 48201;

17.  
Mortgage dated June 27, 2007 executed by the Dorothy E. McLemore Trust U/T/A
dated November 1, 1994 relating to the property commonly known as 3500 John R
Rd., Detroit, Michigan 48201; and

18.  
Subordination, Non-Disturbance And Attornment Agreement dated February 10, 2010
executed by Detroit Behavioral Institute, Inc., the Dorothy E. McLemore Trust
U/T/A Dated November 1, 1994 and Bank of America

 
Except as provided in that certain Loan Purchase Agreement dated as of October
____, 2010, executed by Assignor and Assignee (the "Loan Purchase Agreement"),
NO WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, HAVE BEEN MADE BY ASSIGNOR
OR BY ANYONE ACTING ON ITS BEHALF, PARTICULARLY, BUT WITHOUT IN ANY WAY LIMITING
THE GENERALITY OF THE FOREGOING, NO WARRANTIES OR REPRESENTATIONS REGARDING (A)
THE COLLECTABILITY OF THE LOAN, (B) THE CREDITWORTHINESS OF ANY OBLIGOR OR OTHER
PERSON, (C) THE VALUE OF ANY COLLATERAL SECURING PAYMENT OF THE LOAN OR THE
ENVIRONMENTAL CONDITION OF ANY COLLATERAL SECURING THE LOAN, (D) ANY COLLATERAL
SECURING THE LOAN'S FREEDOM FROM LIENS AND ENCUMBRANCES, IN WHOLE OR IN PART,
(E) THE PRIORITY OF ANY LIEN, OR THE TRANSFERABILITY AND ENFORCEABILITY OF THE
LOAN DOCUMENTS.  NO INFORMATION CONCERNING THE LOAN OR ANY OBLIGOR OR OTHER
OBLIGOR HAS BEEN PROVIDED TO ASSIGNEE BY ASSIGNOR EXCEPT AS EXPRESSLY SET FORTH
IN THE LOAN PURCHASE AGREEMENT.
 
Assignor agrees, promptly on Assignee's request, and at Assignee's sole cost and
expense, to execute, acknowledge, deliver, procure and/or file for record such
further documents, and take such further action, as may be commercially
necessary or proper to more fully identify and confirm in Assignee the rights
and interests herein transferred or otherwise to carry out more effectively the
intent and purpose of this instrument.
 

SCHEDULE I-A
Page 2 of 3
 
40

--------------------------------------------------------------------------------

 
Executed and effective as of the 12, November, 2010.
 

   ASSIGNOR:            BANK OF AMERICA, N.A., a national banking association,  
         By:  /s/ Nadege Henry      Name: Nadege Henry      Title:  Vice
President  

 
STATE OF MICHIGAN)
)ss
COUNTY OF WAYNE)
 
This foregoing document was acknowledged before me this 10 day of November 2010,
by Nadege Henry as Vice President of Bank of America, N.A., a national banking
association, on behalf of the Bank.
 

   Michelle Faur  /s/ Michelle Faur      Notary Public, Wayne County, MI
 Michelle Faur Notary Public      Acting in Oakland County, MI  Wayne County of
Wayne      My Commission Expires January 1, 2014  Acting in the County of
Oakland      Seal:  My Commission Expires:  1.1.2014          

ACCEPTANCE BY ASSIGNEE
 
The undersigned hereby accepts the above Assignment and Transfer of Note And
Liens in accordance with its terms.
 

     ASSIGNEE:               WITNESSES:
 DETROIT BEHAVIORAL INSTITUTE, INC.,
a Massachusetts corporation
     Priscilla D. Agee        Julie Avant  By:  /s/ Alexander N. Luvall      
 Print Name: Alexander N. Luvall        Its:  Executive Vice President  

                                                                                                                                                                                                                                                                                                                                        
STATE OF MICHIGAN
)ss
COUNTY OF WAYNE)

The foregoing document was acknowledged before me this 10th day of November,
2010 byAlex N. Luvall, as the Executive Vice President of Detroit Behavioral
Institute, a Massachusetts corporation, on behalf of the corporation.
 

   /s/ Margaret Welch                             Notary Public        Wayne
County of  Wayne, MI,      Acting in the County of Wayne      My Commission
Expires:  1-9-2013          After recording return to:  Steven T. Kiousis    
 1740 W. Big Beaver, Suite 207      Troy, MI  48084                

                                                                                                                                                     

SCHEDULE I-A
Page 3 of 3
 
41
 

SCHEDULE II
 
   LOANS
 
 
 
Loan No.: 230230048392/67 – Dorothy E. McLemore Trust U/T/A dated November 1,
1994 (“Trust Loan”)
 
Loan No.: 230230117528/34 – Andrew G. McLemore, Sr. (“McLemore Loan”)

SCHEDULE II
 
 
42
 

SCHEDULE III
Wire Transfer Instructions
 
BANK
NAME:                                                                           Bank
of America, N. A.
 
ABA
NUMBER:                                                                        
026009593
 
FOR ACCOUNT
OF:                                                                 Bank of
America, N.A.
      Special Assets Group
 
 
ACCOUNT
NUMBER:                                                              375003000004
 
ATTENTION:                                                                            Print
Name: Nadege Henry                                     
       Its: Vice President-Special Assets Group             
       Address: 2600 W. Big Beaver Road                      
                     Mail Code - MI8-900-05-20               
                     Troy,
Michigan  48084                                            
       Telephone No.:    (248) 631-0558                           
       Facsimile No.:      (248) 816-4349                         
 
MAILING ADDRESS:                                                               
Print Name: Nadege Henry                                
        Its: Vice President-Special Assets Group                
        Address: 2600 W. Big Beaver Road                         
        Mail Code - MI8-900-05-20                                        
        Troy, Michigan  48084                                                
        Telephone No.:   (248) 631-0558                               
        Facsimile No.:      (248) 816-4349                              
                                                                               
     
MESSAGE:                  _____________________________
                      Buyer’s Company Name
 
                     _____________________________
                      Contact Name
                                                                                                     
                                                                                                      _____________________________
                                                                                                         
Buyer’s Telephone Number
 
                                                                                                      _____________________________
                      Buyer’s E-mail Address
 
                     _____________________________
                                                                                                         
Buyer’s Funding Institution
 
In order to assure proper allocation of funds to each Buyer’s balance due, the
above information for the Buyer must be included on all wire transfers.
 
 

SCHEDULE III
 
 
 
43

--------------------------------------------------------------------------------

 

 
Bernard J. Youngblood
   
Wayne County Register of Deeds
   
November 18, 2010 12”14 PM
   
Liver 48850 Page 428-430
   
#201384650 ASG FEE $21.00
 







ASSIGNMENT OF MORTGAGES


This Assignment of Mortgages (this “Assignment”) is being executed and delivered
by BANK OF AMERICA, N.A., a national banking association (“Assignor”) to DETROIT
BEHAVIORAL INSTITUTE, INC., a Massachusetts corporation (“Assignee”) pursuant
to, and in furtherance of the arrangements provided for in, that certain Loan
Sale Agreement by and between Assignor, as Seller, and Assignee, as Buyer, dated
as of October 12, 2010 (the “Agreement”).


For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby sells, transfers and assigns to Assignee, in
respect of the Loans (as defined in the Agreement), the Mortgage identified on
Exhibit A attached hereto, without recourse, representation or warranty,
covering the following described property located in the City of Detroit, County
of Wayne, State of Michigan, to wit:


LOTS 9, 10, 11 AND 12, BRUSH'S SUBDIVISION OF PART OF PARK LOTS 17, 18, 19, 20
AND 21 AND PART OF BRUSH FARM ADJOINING, ACCORDING TO THE PLAT THEREOF RECORDED
IN LIBER 8 OF PLATS, PAGE 12. WAYNE COUNTY RECORDS


Commonly known as: 3500 John R. Rd., Detroit, Michigan  48201
Tax Item No 855-71 Ward 1


THE SALES, TRANSFERS AND ASSIGNMENTS PROVIDED FOR HEREIN ARE EXPRESSLY SUBJECT,
IN ALL RESPECTS, TO THE TERMS AND PROVISIONS OF THE AGREEMENT, WHICH ARE
INCORPORATED HEREIN BY THIS REFERENCE.
 
This Assignment shall be governed by, and construed in accordance with, the laws
of the State of Michigan.
 
IN WITNESS WHEREOF, Assignor has executed this Assignment effective as of
November 12, 2010





 
Assignor:
         
BANK OF AMERICA, N.A. a national banking association
         
By:  /s/ Nadege Henry
   
Print Name:  Nadege Henry
   
Its: Vice President
       





(Notary on next page)










STATE OF MICHIGAN)

SCHEDULE III
 
44

--------------------------------------------------------------------------------

 



 
)ss
 
COUNTY OF WAYNE
 
The foregoing instrument was acknowledged before me this 10 day of November,
2010 by Nadege Henry the AVP of Bank of America, N.A., a national banking
association, on behalf of the bank.
 

  /s/ Michele Faur  
Print Name: Michele Faur, Notary Public
   
Wayne County, Michigan
   
Acting in the County of Oakland
    My Commission Expires 1-1-2014








 
This instrument was prepared by
       
Shaheen, Jacobs & Ross, P.C.
       
Melissa M. Perkins, Esq.
       
615 Griswold, 1425 Ford Building
 
Michele Faur
   
Detroit, Michigan 48226
 
Notary Public, Wayne County, MI
       
Acting in Oakland County, MI
       
My Commission Expires January 1, 2014
 








 
After recording
   
Return to:
   
Steven T. Kiousis
   
1740 W. Big Beaver #207
   
Troy, MI  48084
 


SCHEDULE III
 
45

--------------------------------------------------------------------------------

 



 
Exhibit A
 


Mortgage dated March 30, 2007 executed by the Dorothy E. McLemore Trust U/T/A
dated November 1, 1994, recorded April 5, 2007, in Liber 46154, Page 1049, Wayne
County Records, as amended by the Mortgage Amendment Agreement dated February
26, 2010 recorded March 10, 2010 in Liber 48384, Page 125, Wayne County Records;


Mortgage dated April 20, 2007 executed by the Dorothy E. McLemore Trust U/T/A
dated November 1, 1994, recorded May 8, 2007, in Liber 46279, Page(s) 1226,
Wayne County Records; and


Mortgage dated June 27, 2007 executed by the Dorothy E. McLemore Trust U/T/A
dated November 1, 1994, recorded June 23, 2008, in Liber 47313, Page 141, Wayne
County Records.


































































Schedule I-B
Page 3 of 6

SCHEDULE III
 
46

--------------------------------------------------------------------------------

 



 





 
Bernard J. Youngblood
   
Wayne County Register of Deeds
   
November 18, 2010 12”14 PM
   
Liver 48850 Page 431-433
   
#201384651 ASG FEE $21.00
 

 




ASSIGNMENT OF MORTGAGES


This Assignment of Mortgages (this “Assignment”) is being executed and delivered
by BANK OF AMERICA, N.A., a national banking association (“Assignor”) to DETROIT
BEHAVIORAL INSTITUTE, INC., a Massachusetts corporation (“Assignee”) pursuant
to, and in furtherance of the arrangements provided for in, that certain Loan
Sale Agreement by and between Assignor, as Seller, and Assignee, as Buyer, dated
as of October 12, 2010 (the “Agreement”).


For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby sells, transfers and assigns to Assignee, in
respect of the Loans (as defined in the Agreement), the Mortgage identified on
Exhibit A attached hereto, without recourse, representation or warranty,
covering the following described property located in the City of Detroit, County
of Wayne, State of Michigan, to wit:


Lots 218 and 219, and 1/2 vacated alley at the rear thereof and East 15 feet of
Lot 161 and all of Lots 162, 163 and West 15 feet of Lot 164, Voigt Park
Subdivision, as recorded in Liber 22, Page 94 of Plats, Wayne County Records. 
Subject to easement, use, building and other restrictions of record.
 
Commonly known as: 892 W. Boston Blvd., Detroit, MI  48202
Real Property Tax Identification No.: 4-2755
 
THE SALES, TRANSFERS AND ASSIGNMENTS PROVIDED FOR HEREIN ARE EXPRESSLY SUBJECT,
IN ALL RESPECTS, TO THE TERMS AND PROVISIONS OF THE AGREEMENT, WHICH ARE
INCORPORATED HEREIN BY THIS REFERENCE.


This Assignment shall be governed by, and construed in accordance with, the laws
of the State of Michigan.
 
IN WITNESS WHEREOF, Assignor has executed this Assignment effective as of
November 12, 2010





 
Assignor:
         
BANK OF AMERICA, N.A. a national banking association
         
By:  /s/ Nadege Henry
   
Print Name:  Nadege Henry
   
Its: Vice President
       















(Notary on next page)

SCHEDULE III
 
47

--------------------------------------------------------------------------------

 



 


STATE OF MICHIGAN)
)ss
 
COUNTY OF WAYNE
 
The foregoing instrument was acknowledged before me this 10 day of November,
2010 by Nadege Henry the AVP of Bank of America, N.A., a national banking
association, on behalf of the bank.
 


 


 



 
/s/ Michele Faur
   
Print Name: Michele Faur, Notary Public
   
Wayne County, Michigan
   
Acting in the County of Oakland
    My Commission Expires 1-1-2014  






 
This instrument was prepared by
       
Shaheen, Jacobs & Ross, P.C.
       
Melissa M. Perkins, Esq.
       
615 Griswold, 1425 Ford Building
 
Michele Faur
   
Detroit, Michigan 48226
 
Notary Public, Wayne County, MI
       
Acting in Oakland County, MI
       
My Commission Expires January 1, 2014
 








 
After recording
   
Return to:
   
Steven T. Kiousis, Esq.
   
1740 W. Big Beaver #207
   
Troy, MI  48084
 


SCHEDULE III
 
48

--------------------------------------------------------------------------------

 



 
Exhibit A


Mortgage dated October 29, 2003, recorded November 7, 2003, in Liber 39498, Page
966, Wayne County Records, executed by Andrew G. McLemore, Sr.

SCHEDULE III
 
49

--------------------------------------------------------------------------------

 



 
RECEIPT OF DOCUMENTS


I hereby acknowledge, as an officer/agent of Detroit Behavioral Institute, Inc.
receipt of the following documents:



  1.  
Original Promissory Note dated October 29, 2003 executed and delivered by Andrew
G. McLemore, Sr. in the face amount of $250,000;
          2.  
Original Consolidated Promissory Note dated March 18, 2010 in the face amount of
$1,254,557.12, which Note consolidated, amended and restated the following
promissory notes: (i) dated March 30, 2007 in the face amount of $672,924.09;
(ii) dated April 20, 2007 in the face amount of $327,057.91; and (iii) dated
June 27, 2007 in the face amount of $450,000 each executed by the Dorothy E.
Trust VITIA dated November 1, 1994;
          3.  
Copy of the Business Loan Agreement dated October 29, 2003 executed by Andrew G.
McLemore, Sr.;
          4.  
Original Forbearance Agreement dated May 22, 2009 executed by Andrew G.
McLemore, Sr. and Bank of America, N.A.;
          5.  
Copy of the Mortgage dated October 29, 2003 executed by Andrew G. McLemore, Sr.
relating to the property commonly known 892 West Boston Blvd., Detroit, Michigan
48202;
          6.  
Original Guaranty dated February 26, 2010 executed by the Andrew G. McLemore,
Sr. Trust U/A/D November 1, 1994;
          7.  
Original Guaranty dated February 26, 2010 executed by the Dorothy E. McLemore
Trust U/A/D Dated November 1, 1994;
          8.  
Original Forbearance/Amendment Agreement dated February 26, 2010 executed by
Andrew G. McLemore, Sr., Dorothy E. McLemore Trust VITIA Dated November 1, 1994,
Andrew G. McLemore Trust U/AID November 1, 1994 and Bank of America;
          9.  
Original Business Loan Agreement dated March 30, 2007 executed by the Dorothy E.
McLemore Trust U/T/A dated November 1, 1994;
          10.  
Copy of the Business Loan Agreement dated April 20, 2007 executed by the Dorothy
E. McLemore Trust U/T/A dated November 1, 1994; "
          11.  
Copy of the Business Loan Agreement dated June 27, 2007 executed by the Dorothy
E. McLemore Trust VIT/A dated November 1, 994;
          12.  
Original Commercial Guaranty dated March 30, 2007 executed by Andrew G.
McLemore, Sr.;
          13.  
Original Commercial Guaranty dated April 20, 2007 executed by Andrew G.
McLemore, Sr.;
          15.  
Original Commercial Guaranty dated March 30, 2007 executed by the Andrew G.
McLemore Trust U/A/D November 1, 1994;
          16.  
Original Commercial Guaranty dated April 20, 2007 executed by the Andrew G.
McLemore Trust U/A/D November 1, 1994;
          17.  
Original Commercial Guaranty dated June 27, 2007 executed by the Andrew G.
McLemore Trust U/A/D November 1, 1994;
          18.  
Original Reaffirmation of Guaranty executed by Andrew G. McLemore, Sr. and the
Andrew G. McLemore, Sr. Trust U/A/D November 1, 1994;
          19.  
Original Mortgage dated March 30, 2007 executed by the Dorothy E. McLemore Trust
VITIA dated November 1, 1994 as amended by the Mortgage Amendment Agreement
dated February 26, 2010 relating to the property commonly known as 3500 John R
Rd., Detroit, Michigan 48201;
          20.  
Original Mortgage dated April 20, 2007 executed by the Dorothy E. McLemore Trust
UITIA dated November 1, 1994 relating to the property commonly known as 3500
John R Rd., Detroit, Michigan 48201;
          21.  
Original Mortgage dated JlU1e 27, 2007 executed by the Dorothy E. McLemore Trust
VITIA dated November 1, 1994 relating to the property commonly known as 3500
John R Rd., Detroit, Michigan 48201;
          22.  
Copy of the Subordination, Non Disturbance And Attornment Agreement dated
February 10, 2010 executed by Detroit Behavioral Institute, Inc., the Dorothy E.
McLemore Trust U/T/A Dated November 1, 1994 and Bank of America;
          23.  
Copies of miscel1aneous supporting documents including copies of correspondences
and various emai1s sent to and received from the customers and/or their
representatives which includes, but may not be limited to the time period of
February 26, 2010 to November 10, 2010
          24.  
Copies of Phase I Environmental Assessment dated October 20, 2009 conducted by
Property Solutions, Inc.
          25.  
Appraisal of 3500 John R Rd. dated August 13, 2009, effective August 4, 2009
conducted by Professional Appraisal Services, Inc.



Dated: November 12,
2010                                                                                                                    Signature:  Alexander
Luvall




 


 

SCHEDULE III
 
50

--------------------------------------------------------------------------------

 

CLOSING STATEMENT



 
Seller:
BANK OF AMERICA, N.A.
       
Buyer:
DETROIT BEHAVIORAL INSTITUTE, INC.
       
RE:
Sale of Loan Documents
       
Closing Date:
November 12, 2010
     





SALES PRICE
  $ 1,250,000.00            
LESS CREDITS
       



 
  Deposit $ 125,000.00  
 
 82% payments received after 9-29-10 $ 123,065.68  
 
 $150,080.01 x 82%)      

TOTAL CREDITS
  $ 248,065.68                 $ 1,001,934.32  



SELLER:
 
BUYER
     
BANK OF AMERICA, N.A., a national banking association
 
DETROIT BEHAVIORAL INSTITUTE, INC., a Massachusetts corporation
     
    By:  /s/ Nadege Henry
 
By: /s/  Alexander N, Luvall
    Its: Vice President
 
Its: Executive Vice President
     






SCHEDULE III
 
51